Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 1 of 14 PageID 726




                                       UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA (TAMPA)

                                          CASE NO.: 8:21-cv-00361-SDM-AAS


 BURT WIAND.,
 as Receiver for EquiAlt, LLC et al.,

         Plaintiff,

                v.

 FAMILY TREE ESTATE PLANNING, LLC,
 et al.

         Defendant.




 DEFENDANTS LIVE WEALTHY INSTITUTE, LLC & DALE TENHULZEN ANSWER
        AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT


         Defendants, Live Wealthy Institute, LLC, and Dale Tenhulzen (collectively “LWI”)

answer the Receiver’s Amended Complaint (“Complaint”) as follows:

                                        GENERAL DENIAL

         LWI denies all characterizations in headings in the Complaint, denies all allegations

contained in the Complaint not specifically admitted herein, and denies each and every claim

against LWI alleged in the Complaint.


                                        SPECIFIC DENIALS
INTRODUCTION

    1.           The allegations in this paragraph 1 purport to characterize a civil complaint, which

speaks for itself. To the extent an additional response is required LWI is without sufficient



 pg. 1          LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 2 of 14 PageID 727




knowledge or information to form a belief as to the truth of the allegations, and those allegations

are therefore deemed denied.

    2.         The allegations in this paragraph 2 purport to characterize a civil complaint, which

speaks for itself. To the extent an additional response is required LWI is without sufficient

knowledge or information to form a belief as to the truth of the allegations, and those allegations

are therefore deemed denied.

    3.         The allegations in this paragraph 3 purport to characterize an Order appointing

Receiver, which speaks for itself. To the extent an additional response is required LWI is without

sufficient knowledge or information to form a belief as to the truth of the allegations, and those

allegations are therefore deemed denied.

    4.         The allegations in this paragraph 4 purport to characterize a Temporary Restraining

Order which speaks for itself. To the extent an additional response is required LWI is without

sufficient knowledge or information to form a belief as to the truth of the allegations, and those

allegations are therefore deemed denied.

    5.         The allegations in this paragraph 5 purport to characterize an Order which speaks

for itself. To the extent an additional response is required LWI is without sufficient knowledge or

information to form a belief as to the truth of the allegations, and those allegations are therefore

deemed denied.

    6.         The allegations in this paragraph 6 purport to characterize an Order appointing

Receiver which speaks for itself. To the extent an additional response is required LWI is without

sufficient knowledge or information to form a belief as to the truth of the allegations, and those

allegations are therefore deemed denied.




 pg. 2        LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 3 of 14 PageID 728




    7.         LWI denies the Receiver has a claim under the Florida Uniform Fraudulent

Transfer Act, Fla. Stat. § 726.101, et seq., as it applies to LWI and is without sufficient knowledge

or information to form a belief as to the truth of the remaining allegations set forth in paragraph 7

of the Complaint, and those allegations are therefore deemed denied.

    8.         LWI denies that Receiver is entitled to recover the transfers allegedly made to

Defendants or any subsequent transfers as it applies to LWI, and otherwise lacks knowledge or

information sufficient to form a belief about the remaining truth of the allegations contained in this

paragraph 8, and Defendants therefore deny said allegations.

    9.         LWI denies the allegations of paragraph 9 as it applies to LWI, and otherwise, LWI

lacks knowledge or information sufficient to form a belief about the truth of the allegations

contained in this paragraph 9, and Defendants therefore deny said allegations.

    10.        LWI denies the allegations of paragraph 10 as it applies to LWI, and otherwise,

LWI lacks knowledge or information sufficient to form a belief about the truth of the allegations

contained in this paragraph 10, and Defendants therefore deny said allegations.

JURISDICTION & VENUE

    11.        The allegations set forth in paragraph 11 of the Complaint are legal conclusions to

which no response is required. To the extent a response is required, LWI denies the allegations

in paragraph 11 of the Complaint.

    12.        LWI is without sufficient knowledge or information to form a belief as to the truth

of the allegations set forth in paragraph 12 of the Complaint, and those allegations are therefore

deemed denied; in particular, LWI denies that the Receiver is entitled to recover any transfer and

denies information in Exhibit 1 as it applies to them.




 pg. 3        LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 4 of 14 PageID 729




    13. – 19. LWI is without sufficient knowledge or information to form a belief as to the truth

of the allegations set forth in paragraphs 13-19 of the Complaint, and those allegations are therefore

deemed denied.

    20.          Admitted

    21.          Denied, that Tenhulzen is and was at all times a citizen of the State of Wyoming;

admits that he currently resides in Wyoming and that he solely owned and controlled LWI.

Defendants deny Receiver is entitled to recover the transfers reflected on Exhibit 1, and the

remainder of the allegations are denied.

    22.- 48.     LWI is without sufficient knowledge or information to form a belief as to the truth

of the allegations set forth in paragraphs 22-48 of the Complaint, and those allegations are therefore

deemed denied.

    49.-50.      No response required, nevertheless, LWI is without sufficient knowledge or

information to form a belief as to the truth of the allegations set forth in paragraphs 49-50 of the

Complaint, and those allegations are therefore deemed denied.

    51.-52.      The allegations set forth in paragraphs 51-52 of the Complaint are legal conclusions

to which no response is required. To the extent a response is required, LWI denies the allegations

in paragraphs 51-52 of the Complaint.

                 OTHER PARTIES AND RELATED INDIVIDUALS AND ENTITIES

    53-66.       LWI is without sufficient knowledge or information to form a belief as to the truth

of the allegations set forth in paragraphs 53-66 of the Complaint, and those allegations are therefore

deemed denied.

    67.          LWI denies allegations that LWI received “commissions” or “finder’s fees” and is

without sufficient knowledge or information to form a belief as to the truth of the remaining


 pg. 4         LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
 Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 5 of 14 PageID 730




 allegations set forth in paragraphs 67 of the Complaint, and those allegations are therefore deemed

 denied.

      68.         LWI denies the allegations of paragraph 68 as it applies to LWI and is without

 sufficient knowledge or information to form a belief as to the truth of the remaining allegations set

 forth in paragraphs 68 of the Complaint, and those allegations are therefore deemed denied.

      69.         LWI denies the allegations of paragraph 69 as it applies to LWI and is without

 sufficient knowledge or information to form a belief as to the truth of the remaining allegations set

 forth in paragraphs 69 of the Complaint, and those allegations are therefore deemed denied.

      70. -74.    LWI is without sufficient knowledge or information to form a belief as to the truth

of the allegations set forth in paragraph 70-74 of the Complaint, and those allegations are therefore

deemed denied.

                          FACTS COMMON TO ALL CAUSES OF ACTION

      75-76.      LWI is without sufficient knowledge or information to form a belief as to the truth

of the allegations set forth in paragraphs 75-76 of the Complaint, and those allegations are therefore

deemed denied.

      77-79.      LWI is without sufficient knowledge or information to form a belief as to the truth of

  the allegations set forth in paragraphs 77-79 of the Complaint, and those allegations are therefore

  deemed denied. In particular, LWI denies never disclosing to its investors the fees it received, denies

  that its activities were illegal, and further denies that unjust enrichment is a proper remedy.


            A. Insiders Operated EquiAlt Entities as a Common Enterprise

      80.-84. LWI is without sufficient knowledge or information to form a belief as to the truth of

  the allegations set forth in paragraphs 80-84 of the Complaint, and those allegations are therefore

  deemed denied.



   pg. 5         LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 6 of 14 PageID 731




         B. Insiders Operated EquiAlt Entities as a Ponzi Scheme

    85-113. LWI is without sufficient knowledge or information to form a belief as to the truth of

the allegations set forth in paragraphs 85-113 of the Complaint, and those allegations are therefore

deemed denied.

    114. LWI denies the allegations in paragraph 114 as it applies to LWI and is without sufficient

knowledge or information to form a belief as to the truth of the remaining allegations set forth in

paragraphs 114 of the Complaint, and those allegations are therefore deemed denied.

    115.-117. LWI is without sufficient knowledge or information to form a belief as to the truth

of the allegations set forth in paragraphs 115-117 of the Complaint, and those allegations are

therefore deemed denied.

         C. Transfers to the Defendants

    118. LWI denies the allegations of paragraph 118 as it applies to LWI and is without sufficient

knowledge or information to form a belief as to the truth of the remaining allegations set forth in

paragraphs 118 of the Complaint, and those allegations are therefore deemed denied.

    119. LWI is without sufficient knowledge or information to form a belief as to the truth of the

allegations set forth in paragraph 119 of the Complaint, and those allegations are therefore deemed

denied. LWI denies Exhibit 1 as it applies to LWI and denies the Receiver is entitled to recover

any alleged transfers pertaining to LWI.

    120-124. LWI denies the allegations of paragraph 120-124 as to LWI and is without sufficient

knowledge or information to form a belief as to the truth of the remaining allegations set forth in

paragraphs 120-124 of the Complaint, and those allegations are therefore deemed denied.




 pg. 6        LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 7 of 14 PageID 732




              COUNT I: Florida Statutes § 726: Uniform Fraudulent Transfer Act

    125.        LWI re-alleges each response to the allegations contained in paragraphs 1-124 as if

fully set forth herein.

    126.        LWI denies the allegations of paragraph 126 as it applies to LWI and is without

sufficient knowledge or information to form a belief as to the truth of the remaining allegations set

forth in paragraph 126 of the Complaint, and those allegations are therefore deemed denied.

    127.        LWI       is without sufficient knowledge or information to form a belief as to the

truth of the remaining allegations set forth in paragraph 127 of the Complaint, and those allegations

are therefore deemed denied.

    128-133. LWI denies the allegations of paragraph 128-133 as it applies to LWI and is without

sufficient knowledge or information to form a belief as to the truth of the remaining allegations set

forth in paragraph 128-133 of the Complaint, and those allegations are therefore deemed denied.

          WHEREFORE, LWI respectfully requests the Court dismiss Count I, with prejudice,

together with interest and costs, and such other and further relief as the Court deems just an proper.

                                   COUNT II: Unjust Enrichment

    134.        LWI re-alleges each response to the allegations contained in paragraphs 1-124 as if

fully set forth herein.

    135- 140. LWI denies the allegations of paragraph 135-140 as it applies to LWI and is without

sufficient knowledge or information to form a belief as to the truth of the remaining allegations set

forth in paragraph 135-140 of the Complaint, and those allegations are therefore deemed denied.

          WHEREFORE, LWI respectfully requests the Court dismiss Count II, with prejudice,

together with interest and costs, and such other and further relief as the Court deems just and

proper.




 pg. 7         LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 8 of 14 PageID 733




                                AFFIRMATIVE DEFENSES

    1. For a First Affirmative defense, LWI would state that the venue for this action is improper

         pursuant to 28 USC § 1391 (b) and should be transferred to Wyoming - the place of

         Defendants’ residence and place of business pursuant to 28 USC § 1391(b), or in the

         alternative, 28 USC §1404.

    2. For a Second Affirmative defense, LWI would state that the Receiver lacks standing to

         assert the claims in the Complaint because the Receiver is authorized to assert claims only

         on behalf of the Receivership Entities, which suffered no injury from inter-company

         transactions because the Receivership Entities are the alter egos of each other. Each

         Receivership Entity was controlled by the alleged fraudster, the Insiders, and each

         Receivership Entity lacked honest members of their boards of directors and/or innocent

         stockholders.

    3. For a Third Affirmative Defense, LWI would state that Exhibit 1 attached to the Complaint

         (as it relates to LWI) demonstrates that the applicable four-year statute of limitations or

         within 1 year after the transfer or obligation was or could reasonably have been discovered

         by the Claimant has expired pursuant to Fla. Stat 726.110 and the Fraudulent Transfer in

         Count I claim should be dismissed. The Receiver has raised no facts which support the

         tolling of Fla. Stat 726.110. In addition, the applicable four-year statute of limitations

         pursuant to Fla. Stat. 95.11 to claims asserted in this Complaint have expired. The Receiver

         has raised no facts which support the tolling of Fla. Stat. 95.11.

    4. For a Fourth Affirmative Defense, LWI would state that laches bars the equitable claim for

         Count II of the Complaint, Unjust Enrichment, in that the delay in filing this claim (more

         than 7 years) is unreasonable and the delay has prejudiced the Defendant.




 pg. 8         LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 9 of 14 PageID 734




    5.   For a Fifth Affirmative Defense, LWI would state that the Doctrine of Waiver forecloses

         the Receiver’s claims. The Receiver has alleged that the Receivership Entities were merely

         sham entities and the alter egos of the Insiders. As such, the Receivership Entities had

         knowledge of the alleged misconduct allegedly perpetrated by the Receivership Entities

         and their Insiders and therefore have waived any rights to assert damages arising out of

         such conduct.

    6. For a Sixth Affirmative Defense, LWI would state that the Doctrine of Estoppel forecloses

         the Receiver’s claims as the EquiAlt entities and their agents were the parties at fault and

         misled the Defendant into soliciting the putative illegal investments and receiving the

         putative illegal commissions. The Receiver has alleged that the Receivership Entities

         allegedly were the sham entities and alter-egos of the Insiders alleged to have perpetrated

         the alleged misconduct that is the subject of this action. The Receiver therefore is estopped

         from recovering for the conduct of the Receivership Entities and those persons.

         Accordingly, under basic principles of equitable estoppel, the Receiver is barred from

         pursuing claims against LWI on the theory that the Receivership Entities maintained a

         separate existence from the Insiders or other wrongdoers.

    7. For a Seventh Affirmative Defense, LWI would state the Receivership Entities are barred

         by the doctrine of in pari delicto. See O'Halloran v. First Union Nat'l Bank of Fla., 350

         F.3d 1197, 1204 (11th Cir.2003) and any alleged damages set forth in Plaintiff’s Complaint

         were partially or totally caused by the negligent or intentional acts or omissions on the part

         of EquiAlt’s principals, including Barry Rybicki and Brian Davison, who are non-parties

         to this lawsuit. These non-parties are at fault and responsible for Plaintiff’s alleged

         damages. See Fabre v. Marin, 623 So. 2d 1182 (Fla. 1993); Nash v. Wells Fargo Guard




 pg. 9         LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 10 of 14 PageID 735




          Services, Inc., 678 So. 2d 1262 (Fla. 1996). See also Freeman v. Dean Witter Reynolds,

          Inc., 865 So.2d 543, 551 (Fla. 2d DCA 2003) (finding that in pari delicto barred a receiver's

          claims when the corporation was created by the wrongdoer to “dupe the customers”).

    8. For an Eighth Affirmative Defense, LWI would state the Receiver lacks standing as the

          Complaint’s claims arising under state law, may only be brought by the EquiAlt investors.

          FUFTA, for example, provides recovery only for creditors. See Friedman v. Heart Institute

          of Port St. Lucie, 863 So.2d 189, 192 (Fla.2003). A Receiver has no standing to represent

          the creditors and investors in their individual claims.” Miller v. Harding, 248 F.3d 1127

          (1st Cir.2000), 2000 WL 1792990.

    9. For a Ninth Affirmative Defense, LWI would state Receiver’s claim is barred by the alter

          ego doctrine. The Receiver is authorized to assert claims only on behalf of the Receivership

          Entities, which may not recover for alleged fraudulent transactions if they are the alter ego

          of the alleged fraudster and, therefore, authorized the alleged fraudulent transactions.

          Based on the facts alleged in the Complaint regarding the level of direction and control by

          the Insiders over the Receivership Entities, and that the Receivership Entities acted as a

          common enterprise in carrying out the alleged fraud, the Receivership Entities were merely

          the alter egos of the Insiders and cannot seek recovery for transactions they authorized.

          For example, the Receiver alleges in the Complaint that all entities operated for the

          Insiders’ personal benefit or profit and were essentially engaged in a Ponzi scheme.

          Complaint ¶ 92.     The wrongful acts of the Insiders cannot be separated from the

          Receivership Entities for the purposes of the Receiver’s claim.

    10. For a Tenth Affirmative Defense, LWI would state Receiver’s claim is barred by the

          doctrine of unclean hands. The Receiver has represented in his filings that the Receivership




 pg. 10         LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 11 of 14 PageID 736




          Entities are merely sham entities and alter egos of the Insiders and, thus, perpetrators of

          the wrongful acts giving rise to their claims.   Because the Receivership purports to stand

          in the shoes of the Receivership Entities, the Receiver’s claim is barred just as the

          Receivership Entities’ claims would be barred by the equitable doctrine of unclean hands.

    11. For an Eleventh Affirmative Defense, Receiver’s FUFTA claim against LWI is barred

          because any transfers LWI received were for value and in good faith without knowledge

          of any alleged wrongful or illegal conduct concerning the accounts at issue. LWI did not

          control any of the funds received by the Receivership Entities, nor did it have any

          knowledge that any of the funds were transferred for allegedly improper purposes.

          Furthermore, value was provided for those transfers to the extent the funds in the

          Receivership Entities’ accounts were used for the stated purposes of the Receivership

          Entities. Further, any alleged voidable transfers to LWI under Florida Statutes § 726.101,

          et seq., was in good faith and for reasonably equivalent value or LWI are subsequent

          transferees or obligees of persons who took in good faith and for reasonably equivalent

          value.

    12. For a Twelfth Affirmative Defense, the Receiver’s claim against LWI is barred to the extent

          that any damages suffered by the Receivership Entities resulted from intervening,

          superseding causes. Any damages the Receivership Entities allegedly suffered resulted

          from the acts or omissions of third parties not under LWI’s control or direction, including,

          but not limited to, the Receivership Entities, and any officers, directors, employees, or

          agents of the Receivership Entities. Accordingly, the Receivership Entities suffered

          damage as a result of their own actions, including the action of their own officers, directors,

          employees and agents. Therefore, LWI cannot be liable for any such actions.




 pg. 11            LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 12 of 14 PageID 737




    13. For a Thirteenth Affirmative Defense, LWI would state that LWI relied on the advice of

          the attorneys for the Receivership Entities and Insiders and demands indemnification to the

          extent LWI is found liable for damages.

    14. For a Fourteenth Affirmative Defense, LWI is entitled to a set-off on damages to the extent

          that the Receiver and/or any consumer and/or any creditor of the Receivership Entities

          receives any recovery from any other source or third-party. LWI is also entitled to setoff

          pursuant to the ruling in LIU, et al v. SEC, 140 S. Ct. 1936 (S. Ct. 2020) such that LWI’s

          net profits are not exceeded.

    15. For a Fifteenth Affirmative Defense, to the extent LWI received any alleged voidable

          transfers under Florida Statutes § 726.101, et seq., any judgment is limited to the value of

          the transferred assets or amounts necessary to satisfy the individual claims, whichever is

          less.

    16. LWI reserves all defenses (whether procedural, substantive, or otherwise), limitations, and

          specific provisions of the Federal Rules of Civil Procedure, which may prove applicable to

          the facts of the matter as disclosed through the discovery process or otherwise.

                                 JURY TRIAL DEMANDED
    Respectfully submitted,


                                          Law Offices of Allan M. Lerner, P.A.
                                          Attorneys for Defendants Live Wealthy Institute, LLC, and
                                          Dale Tenhulzen
                                          2888 East Oakland Park Boulevard
                                          Fort Lauderdale, FL 33306
                                          Tel: (54)563-8111
                                          Fax: (954)563-8522
                                          E-Mail: allan@lernerpa.com

                                          By:__/s/Allan M. Lerner
                                          ALLAN M. LERNER
                                          FBN 0196681



 pg. 12           LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 13 of 14 PageID 738




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 10, 2021, I electronically filed a true and correct

 copy of the foregoing with the Clerk of Court by using the CM/ECF system which will send

 notification of electronic filing to all counsel of record.

          I HEREBY FURTHER CERTIFY that on August 10, 2021, I will cause a copy of the

 foregoing to be sent via US Mail to all Non-CM/ECF participants listed on the following Service

 List.

                                         Law Offices of Allan M. Lerner, P.A.
                                         Attorneys for Defendants Live Wealthy Institute, LLC, and
                                         Dale Tenhulzen
                                         2888 East Oakland Park Boulevard
                                         Fort Lauderdale, FL 33306
                                         Tel: (54)563-8111
                                         Fax: (954)563-8522
                                         E-Mail: allan@lernerpa.com

                                         By:__/s/Allan M. Lerner
                                         ALLAN M. LERNER
                                         FBN 0196681




 pg. 13        LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
Case 8:21-cv-00361-SDM-AAS Document 83 Filed 08/10/21 Page 14 of 14 PageID 739




                                         SERVICE LIST


    Seek Insurance Services, LLC
    c/o James Gray
    13702 West Chaparosa Way
    Peoria, AZ 85383

    James Gray
    13702 W. Chaparosa Way
    Peoria, AZ 85383

    Patrick Runninger
    3961 E. Chandler Blvd., #111-369
    Phoenix, AZ 85048

    The Financial Group, LLC
    c/o Patrick Runninger
    3961 E. Chandler Blvd., #111-369
    Phoenix, AZ 85048

    Rokay Unlimited, LLC
    c/o Anthony Spooner
    829 St. James Lane
    St. George, Utah 84790

    MASears LLC d/b/a Picasso Group
    c/o United States Corporation Agents,Inc.
    500 N. Rainbow Road, Ste. 300A
    Las Vegas, NV 89107

    Anthony Spooner
    829 St. James Lane
    St. George, Utah 84790

    DeAndre Sears
    9400 Angelfish Drive
    Las Vegas, NV 89117




 pg. 14      LWI/TENHULZEN ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT
